? by the People from an order of the Supreme Court, Queens County, dated November 7, 1975, which, after a hearing, granted a motion to controvert a search warrant and suppress physical evidence seized pursuant thereto. Order reversed, on the law, and motion denied. There are no controverted questions of fact. The affidavit was sufficient to establish probable cause and, consequently, the warrant was valid, the search lawful, and the evidence seized admissible (see Aguilar v Texas, 378 US 108; People v Hendricks, 25 NY2d 129). Martuscello, Acting P. J., Latham, Hawkins and O’Connor, JJ., concur.